1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 30,140

10 RAFAEL HIGAREDA QUINONEZ,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Lisa Schultz, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Ben A. Longwill
18 Las Cruces, NM

19 Robert R. Harris
20 El Paso, TX

21 for Appellant

22                                 MEMORANDUM OPINION

23 FRY, Chief Judge.
1       Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4       IT IS SO ORDERED.



5
6                                       CYNTHIA A. FRY, Chief Judge

7 WE CONCUR:


8
9 JAMES J. WECHSLER, Judge



10
11 LINDA M. VANZI, Judge
12 6




                                           2